Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the prior art does not disclose a base station comprises the base station distributed unit and a base station central unit; wherein the base station distributed unit transmits to the base station central unit a first message in response to the determining there is a difference between a first uplink timing advance value for a first cell and a second uplink timing advance value, wherein the first message comprises one or more information elements indicating a reconfiguration of a timing advance group configuration for the wireless device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aiba et al. ( US Pub.2019/0053316);
Jang et al. ( US Pat.9,585,188);
Dinan (US Pub.2013/0279433).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/HANH N NGUYEN/Primary Examiner, Art Unit 2413